           Case 1:20-cv-10804-CM Document 3 Filed 12/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRANDON STERLING,

                             Plaintiff,
                                                                   20-CV-10804 (CM)
                    -against-
                                                          ORDER DIRECTING ORIGINAL
THE STATE OF NEW YORK; NEW YORK
                                                           SIGNATURE AND PRISONER
STATE DEPARTMENT OF CORRECTIONS
                                                               AUTHORIZATION
AND COMMUNITY SUPERVISION;
FISHKILL CORRECTIONAL FACILITY,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently detained in the Sullivan County Jail, brings this action pro se. To

proceed with a civil action in this Court, a prisoner must either pay $402.00 in fees – a $350.00

filing fee plus a $52.00 administrative fee – or, to request authorization to proceed in forma

pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application and a

prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP

application, the Prison Litigation Reform Act requires the Court to collect the $350.00 filing fee

in installments deducted from the prisoner’s account. 1 See 28 U.S.C. § 1915(b)(1). A prisoner

seeking to proceed in this Court without prepayment of fees must therefore authorize the Court

to withdraw these payments from his account by filing a “prisoner authorization,” which directs

the facility where the prisoner is incarcerated to deduct the $350.00 filing fee from the prisoner’s

account in installments and to send to the Court certified copies of the prisoner’s account

statements for the past six months. See 28 U.S.C. § 1915(a)(2), (b).




       1
         The $52.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
            Case 1:20-cv-10804-CM Document 3 Filed 12/23/20 Page 2 of 3




        Plaintiff submitted an unsigned IFP application and he did not submit a prisoner

authorization. Rule 11(a) of the Federal Rules of Civil Procedure provides that “[e]very pleading,

written motion, and other paper must be signed by at least one attorney of record in the attorney’s

name – or by a party personally if the party is unrepresented.” See also Local Civil Rule 11.1(a).

The Supreme Court has interpreted Rule 11(a) to require “as it did in John Hancock’s day, a

name handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S. 757, 764 (2001).

        Plaintiff is directed to resubmit the signature page of the IFP application with an original

signature and a completed and signed prisoner authorization to the Court within thirty days of the

date of this order. A copy of the signature page of the IFP application and a prisoner

authorization are attached to this order. If Plaintiff submits the signature page of IFP application

and prisoner authorization, they should be labeled with docket number 20-CV-10804 (CM). 2

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.




        2
          Plaintiff is cautioned that if a prisoner files a federal civil action that is dismissed on the
grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,
the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes”
cannot file actions IFP as a prisoner, unless he is under imminent danger of serious physical
injury, and he must pay the filing fees at the time of filing any new action.

                                                   2
          Case 1:20-cv-10804-CM Document 3 Filed 12/23/20 Page 3 of 3




Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:   December 23, 2020
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               3
